      Case 2:19-cr-00159-RSL Document 75 Filed 12/05/19 Page 1 of 2




                                                                Honorable Robert S. Lasnik




                    UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE


UNITED STATES OF AMERICA,                         NO. CR19-159-RSL

                   Plaintiff                      STIPULATED MOTION FOR
                                                  PROTECTIVE ORDER
                      v.

PAIGE A. THOMPSON,                                Noting Date: December 5, 2019

                 Defendant.



       Defendant Paige Thompson files this Stipulated Motion for Protective Order, and
presents the attached proposed order. The proposed protective order was negotiated and
agreed on by counsel for Ms. Thompson and non-party Capital One. The government has
no objection to the proposed protective order and stipulates to the entry of it.
       As set forth in the attached proposed protective order, which is incorporated by
reference, this case involves electronic material and other potentially sensitive and
confidential material. Accordingly, Ms. Thompson respectively requests that the Court
enter the proposed protective order governing the production of materials by Capital One
to Ms. Thompson.
//
//
//



MOTION FOR PROTECTIVE ORDER
United States v. Thompson, CR19-159-RSL
      Case 2:19-cr-00159-RSL Document 75 Filed 12/05/19 Page 2 of 2



       DATED this 5th day of December, 2019.

                                               Respectfully submitted,

                                               s/ Mohammad Ali Hamoudi
                                               s/ Christopher Sanders
                                               s/ Nancy Tenney
                                               Assistant Federal Public Defenders
                                               s/ Brian Klein
                                               Baker Marquart LLP

                                               Attorneys for Paige Thompson




                                          2
MOTION FOR PROTECTIVE ORDER
United States v. Thompson, CR19-159-RSL
